Name: Commission Implementing Decision (EU) 2016/1887 of 24 October 2016 laying down the standard requirements for submission by Member States of applications, reports and requests for payments for the plant health survey programmes (notified under document C(2016) 6704) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  agricultural activity;  environmental policy;  agricultural policy;  executive power and public service
 Date Published: 2016-10-26

 26.10.2016 EN Official Journal of the European Union L 291/15 COMMISSION IMPLEMENTING DECISION (EU) 2016/1887 of 24 October 2016 laying down the standard requirements for submission by Member States of applications, reports and requests for payments for the plant health survey programmes (notified under document C(2016) 6704) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(5) thereof, Whereas: (1) Regulation (EU) No 652/2014 lays down, inter alia, provisions for the management of expenditure relating to plant health and plant reproductive material and requirements for the submission and the content of the national programmes concerning the presence of pests (survey programmes). (2) Article 21(1) of Regulation (EU) No 652/2014 provides that each year, by 31 May at the latest, Member States are to submit to the Commission the survey programmes starting in the following year for which they wish to apply for a grant. (3) Article 23 of Regulation (EU) No 652/2014 provides that each year, by 30 April at the latest, Member States shall submit to the Commission for each approved annual or multiannual programme an annual detailed technical and financial report covering the previous year. It also provides that each year, by 31 August at the latest, Member States shall submit to the Commission for each approved national programme an intermediate financial report. (4) Article 24 of Regulation (EU) No 652/2014 provides that each year, by 30 April at the latest, Member States shall submit to the Commission for each approved survey programme a payment request concerning the programmes implemented the previous year. (5) Following the adoption of Regulation (EU) No 652/2014, standard requirements for the content and the submission by Member States of national survey programmes, as defined in Article 21 of that Regulation should be established. (6) In addition, the standard requirements for the content of intermediate and final reporting, including the payment requests following the implementation of survey programmes, as defined in Articles 23 and 24 of Regulation (EU) No 652/2014, should be established. (7) To be in line with evolving Union legislation, the electronic standard templates for application, intermediate and final reporting, including the payments requests, will be provided online on the Commission's website and should be used for the surveys programme, to facilitate necessary modifications or including further details. The Commission informs and discusses with Member States all necessary modifications of the electronic standard templates in the framework of the Standing Committee on Plants, Animals, Food and Feed. The electronic standard templates are available on the Commissions website, at the latest by the first week of March (final reports and payment requests), by the first week of April (application) and by the first week of July (intermediate report) of the concerned year. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 This Decision concerns the standard requirements for the submission of applications for grants, reports and requests for payment in respect of annual and multiannual survey programmes carried out by Member States concerning the presence of organisms harmful to plants or plant products (pests), which comply with the conditions stipulated in Article 19 of Regulation (EU) No 652/2014. Article 2 Survey programmes referred to in Article 21(1) of Regulation (EU) No 652/2014 shall be submitted on-line by using the relevant electronic template indicated in Annex I. Article 3 Intermediate financial reports referred to in Article 23 of Regulation (EU) No 652/2014 shall be submitted on-line by using the relevant electronic template indicated in Annex II. Article 4 Annual detailed technical and financial reports referred to in Article 23 of Regulation (EU) No 652/2014, as well as the payment requests referred to in Article 24 of the same Regulation shall be submitted on-line by using the relevant electronic templates indicated in Annex III. Article 5 This Decision shall apply to the submission of the survey programmes referred to in Article 2 and the reports referred to in Articles 3 and 4 as from 1 January 2017. Article 6 This Decision is addressed to the Member States. Done at Brussels, 24 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. ANNEX I The specific template to be used to submit the application for annual- multiannual survey national programmes referred to in Article 2 is available on the DG SANTE website: http://ec.europa.eu/dgs/health_food-safety/funding/cff/plant_health/survey-programmes_en.htm, in section 2. Templates for submission of survey programmes, 1. Application tool for Survey programmes for pests. ANNEX II The specific template to be used to submit the intermediate reports of approved survey programmes referred to in Article 3 is available on the DG SANTE website: http://ec.europa.eu/dgs/health_food-safety/funding/cff/plant_health/survey-programmes_en.htm, in section 3. Templates for reporting, 2. Financial intermediate report. ANNEX III The specific template to be used to submit the final annual reports (including the payment requests) of approved survey programmes referred to in Article 4 is available on the DG SANTE website: http://ec.europa.eu/dgs/health_food-safety/funding/cff/plant_health/survey-programmes_en.htm, in section 3. Templates for reporting, 1. Final annual technical and financial report.